--------------------------------------------------------------------------------

EXHIBIT 10.1



CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE                  This
Confidential Separation Agreement and General Release (the "Agreement") is
hereby entered into by David J. Hepfinger, for himself and on behalf of his
heirs, estate, representatives, successors, assigns and agents
("Mr. Hepfinger"), and Weis Markets, Inc., and its past or present predecessors,
successors, affiliates, parents, subsidiaries, related companies, directors,
shareholders, benefit plans, assigns, officers, agents, attorneys, employees,
former employees, trustees, members and servants, or other individuals in any
way related to the above entity (collectively, the "Company"). Mr. Hepfinger and
the Company are together referred to herein as the "Parties."            
     WHEREAS, the Parties have mutually decided to end the employment
relationship of Mr. Hepfinger with the Company;                  WHEREAS, the
Company and Mr. Hepfinger wish to resolve any and all matters between them
relating to Mr. Hepfinger's employment and the cessation of that employment;    
             NOW THEREFORE, in consideration of the promises and covenants set
forth below, and in order to govern Mr. Hepfinger's cessation of employment with
the Company and to resolve, finally and completely, any and all possible claims
and disputes between the Company and Mr. Hepfinger arising from his employment
and cessation of employment, the Parties, each intending to be legally bound,
hereby agree as follows:                  1.     Existing Agreements. Except as
stated herein, this Agreement will replace and supersede the March 1, 2013
Employment Agreement between Company and Mr. Hepfinger (the "Existing Employment
Agreement"), any rights of Mr. Hepfinger under the CEO Incentive Award Plan
effective January 1, 2010 (the "CEO Incentive Award Plan"), and any other
agreements or rights to compensation pertaining to Mr. Hepfinger's employment by
the Company. Notwithstanding the foregoing, the rights and obligations of the
parties under Section 7 of the Existing Employment Agreement shall remain in
effect, with the agreed modification that the words "except Without Cause
Termination or termination by the Executive for Good Reason" shall be deleted
from Section 7(b), and the amounts payable to Mr. Hepfinger under this Agreement
shall be subject to his compliance with such Section 7.            
     2.     Termination Date. The Company's employment records will reflect that
Mr. Hepfinger's employment with the Company terminated on September 21, 2013
(the "Termination Date").                  3.     Separation from Service. For
purposes of this Agreement, the Termination Date and the term "termination,"
when used in the context of a condition to, or timing of, payment hereunder
shall be interpreted to mean a "separation from service" as that term is used in
Section 409A of the Internal Revenue Code of 1986, as amended.            
     4.     Consideration. Without Mr. Hepfinger entering into this Agreement,
Mr. Hepfinger is not entitled to any of the taxable payments provided for in
subsections 4(a) through 4(e), and he shall only obtain such payments upon his
executing, and not revoking, the Agreement within thirty (30) days following Mr.
Hepfinger's Termination Date. Mr. Hepfinger is not being provided, directly or
indirectly, with any election as to the taxable year of payments of any of the
following amounts. After timely receipt of a fully signed and dated copy of this
Agreement from Mr. Hepfinger, and assuming that Mr. Hepfinger does not revoke
the Agreement under Section 12, the Company agrees to:               a. make
monthly payments of $69,628, less (i) deductions and other withholdings required
by law and (ii) Mr. Hepfinger's current United Way contribution deduction
through December 31, 2013, on the last day of each month commencing October 31,
2013 through December 31, 2014.               b. make payments, less deductions
and other withholdings required by law, in amounts which are calculated by
reference to (but not payments pursuant to) what Mr. Hepfinger would have
received under the Company's Short Term Incentive Plan effective January 1, 2013
(the "STIP"), as follows: (i) Mr. Hepfinger shall receive a payment on March 15,
2014, if the Compensation Committee of the Company determines that payments are
to be made to the senior management of the Company under the terms of the STIP
for 2013, based upon the base salary, incentive criteria and incentive targets
that exist for Mr. Hepfinger as of the Termination Date, and based upon the same
determination of the financial results from 2013 under the STIP as is made by
the Compensation Committee for the other senior management of the Company, and
(ii) Mr. Hepfinger shall also receive payment on March 15, 2015, if the
Compensation Committee of the Company determines that payments are to be made to
the senior management of the Company under the terms of the STIP for 2014, based
upon the base salary that exists for Mr. Hepfinger as of the Termination Date,
and using the same incentive criteria and incentive targets that are used for
the senior management of the Company for 2014, and based upon the same
determination of the financial results from 2014 under the STIP as is made by
the Compensation Committee for the other senior management of the Company.      
        c. make payments, less deductions and other withholdings required by
law, to Mr. Hepfinger of (i) $2,250,000 on December 31, 2013 and (ii) $1,750,000
on December 31, 2014.               d. pay the COBRA (Consolidated Omnibus
Budget Reconciliation Act) payments on Mr. Hepfinger's behalf for continued
medical coverage on a monthly basis commencing October 2013 until December 31,
2016, subject to the payroll deductions related to such coverage as are in
effect for Mr. Hepfinger at the Termination Date, to be deducted from the
amounts paid to Mr. Hepfinger under Section 4(a).               e. pay the
reasonable cost of a physical examination of the type described in the Company's
"Weis Markets Management Examination Program," for Mr. Hepfinger in each of 2013
and 2014, up to a cost of $1,000 for each examination, after presentation of
physician's invoice for such examination.               f. make payments under
the Company's Supplemental Executive Retirement Plan in accordance with the
terms and conditions of such plan; provided, however, that notwithstanding any
contrary provisions of the Supplemental Executive Retirement Plan or any
elections made by Mr. Hepfinger under such plan, no payment shall be made to Mr.
Hepfinger under the Company's Supplemental Executive Retirement Plan until the
first date following the six month anniversary of the Termination Date, and any
payments that would have been made to Mr. Hepfinger but for this proviso shall
be made to him on such date.               Mr. Hepfinger shall receive his
accrued and unpaid salary for September, less the applicable deductions, on the
applicable regularly scheduled payroll date following his Termination Date.    
          Mr. Hepfinger's accrual of all other benefits and all other
participation in the Company's 401(k) salary and all other benefit plans will
terminate as of the Termination Date.                  5.     Indemnification.
Mr. Hepfinger agrees and acknowledges that he shall be solely responsible for
all taxes, assessments, interest, and penalties determined to be due by any
federal, state or local government, agency or any other tax authority, court or
tribunal, in connection with any payment or payments made pursuant to this
Agreement including, but not limited to, any federal, state and local
withholding taxes and Social Security taxes. Furthermore, Mr. Hepfinger shall
protect, indemnify, defend and hold harmless the Company from and against any
and all liability, claims or audits for any taxes, assessments, interest and/or
penalties with respect to any payment or payments made pursuant to this
Agreement including, but not limited to, federal, state and local withholding
taxes and Social Security taxes and also including, but not limited to,
reimbursement for legal fees to defend against such liability, claims or audits.
Mr. Hepfinger acknowledges that he has not relied on the Company for advice
regarding any tax liabilities or consequences.            
     6.     Acknowledgement of Complete and Adequate Consideration.
Mr. Hepfinger agrees that he accepts the consideration set forth in Section 4 of
this Agreement as adequate and as the full, final and complete settlement of all
possible claims which he might have against the Company. Mr. Hepfinger expressly
understands, agrees, and covenants that, other than the payments set forth
herein, the Company shall not be required to make any further payment, for any
reason whatsoever and including any payment of attorneys' fees or costs, to his
or to any person, attorney, representative, heir or estate, regarding any claim
or right whatsoever which might possibly be asserted by him or on his behalf up
to the date he executes this Agreement. Mr. Hepfinger also acknowledges that he
would not receive that consideration but for him entering into this Agreement.  
               7.     General Release of All Claims. Mr. Hepfinger hereby
expressly and unconditionally releases and forever discharges the Company from
any and all claims arising at any time through the date he executes this
Agreement, including, but not limited to, all possible claims alleged in,
arising out of, or in any way related to: Mr. Hepfinger's employment with the
Company; Mr. Hepfinger's Existing Employment Agreement and CEO Incentive Award
Plan, Mr. Hepfinger's interactions with the Company's board of directors or
employees; Mr. Hepfinger's termination of employment; and any statements made
about Mr. Hepfinger by the Company, its board of directors or its employees.
This release includes, but is not limited to:               a. any and all
claims under any possible legal, equitable, contract, or tort theory including,
but not limited to, any and all claims for breach of contract, wrongful
discharge, slander, defamation, intentional infliction of emotional distress,
interference with contract, negligent infliction of emotional distress,
outrageous conduct, violation of public policy, breach of any other legal or
equitable obligation (except breach of this Agreement), assault, battery, and
any and all claims for invasion of privacy;               b. any and all claims
under any possible statutory theory, including, but not limited to, Title VII of
the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act, 42 U.S.C. § 1981, the Americans with
Disabilities Act, the Rehabilitation Act of 1973, the Equal Pay Act, the Family
and Medical Leave Act, the Pennsylvania Human Relations Act, the Employee
Retirement Income Security Act of 1974, and any other federal, state, or local
law, statute, ordinance, regulation or executive order prohibiting employment
discrimination or harassment based on sex, religion, race, color, handicap,
disability, retaliation or any other characteristic proscribed by law or
relating to leaves of absence;               c. any and all claims Mr. Hepfinger
had, has, or may have, known or unknown, and of whatever kind or nature, against
the Company which arose on or before the date he executes this Agreement,
including, without limitation, any continuing effects; and               d. any
and all claims for costs, expenses, and fees of any and all attorneys who have
at any time or are now representing Mr. Hepfinger in connection with this
Agreement or in connection with any matter released by him.                  The
Parties understand that this Agreement does not prohibit Mr. Hepfinger from
filing an administrative charge of alleged employment discrimination under
Title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment
Act of 1967, the Americans with Disabilities Act, or the Equal Pay Act.
Mr. Hepfinger does, however, waive his right to monetary, injunctive, or other
recovery should any federal, state, or local administrative agency pursue any
claims on his behalf arising out of or relating to his employment with the
Company up to the date of the signing of this Agreement, including the
termination of his employment. This means that by signing this Agreement,
Mr. Hepfinger will have waived any right to obtain a recovery if an
administrative agency pursues a claim against the Company based on any actions
taken by the Company up to the date of the signing of this Agreement, and that
Mr. Hepfinger will have released the Company of any and all claims of any nature
arising up to the date of the signing of this Agreement.                  Except
as provided in this Agreement, Mr. Hepfinger shall have no further right to any
salary, bonuses or employee benefits provided by the Company, including without
limitation medical or health and welfare plans, bonuses, pension, or similar
plans or any other employee benefit plans of the Company.            
     Mr. Hepfinger does not waive, nor shall this Agreement be construed to
waive, any right which is not subject to waiver as a matter of law, claims for
vested benefits under, for example, any qualified retirement plan, or any right
which arises after the date Mr. Hepfinger executes this Agreement.            
     8.     No Admission of Liability. Mr. Hepfinger expressly understands and
agrees that the Company expressly denies that it harmed him or treated him
unlawfully, unfairly, or discriminatorily in any way. Neither this Agreement nor
the implementation thereof shall be construed to be, or shall be, admissible in
any proceeding as evidence of an admission by the Company of any violation of or
failure to comply with any federal, state or local law, ordinance, agreement,
rule, regulation or order. The preceding sentence does not preclude introduction
of this Agreement by the Company to establish that Mr. Hepfinger's claims were
resolved and released according to the terms of this Agreement or by the Company
to establish any breach of this Agreement.                  9.     Public
Disclosures; Non Disparagement.               (a) Mr. Hepfinger-- meaning him or
anybody acting on his behalf -- will not engage, directly or indirectly, in any
publicity or other action or activity to or with any person or entity that
adversely affects or reflects upon the Company, its board of directors,
officers, employees, agents, and business, including any successor or affiliate
of the Company. Mr. Hepfinger understands and agrees that this includes, without
limitation, any conversation or activity that could or would foster conflict,
negativism, low morale, or an anti-management posture among the Company's
employees and/or the public, as well as any untruthful, defamatory, harassing or
disparaging communications about the Company, its board of directors, officers,
employees, agents, and business, including any successor or affiliate of the
Company. This would apply, for instance, to any modification to the Company's
strategic plan or management structure. The Company (for purposes of this
sentence only defined as any member of senior management with actual knowledge
of this Agreement and who is acting on the Company's behalf) likewise agrees
that, except as otherwise required by law, including any necessary
administrative filings, it will not engage, directly or indirectly, in any
publicity or other action or activity to or with any person or entity that
reflects adversely upon Mr. Hepfinger or his performance with the Company.
Mr. Hepfinger and the Company further agree that these obligations will
continue, without termination or expiration, despite the termination or
expiration of any other obligation in this Agreement. Mr. Hepfinger acknowledges
and agrees that the Company will make the disclosure filings required by the
federal securities laws.               (b) Mr. Hepfinger agrees to keep
confidential any proprietary information and other knowledge acquired or
otherwise learned from or on behalf of the Company during his employment to the
extent such information or knowledge has not been published, has not been
disseminated, or is not otherwise a matter of general public knowledge.        
         10.     Return of Information. Mr. Hepfinger agrees to immediately
return any and all the Company equipment, documents or other materials
(including all copies thereof) -- whether in "hard copy," electronic or other
form – including, without limit, all strategic plans, budgets, pricing, and
other financial and business information, customer lists and all other customer
information, files, software, policy manuals, office supplies, automobile,
iphone, ipad, computers, corporate credit card, keys, name tags, and all other
the Company property and equipment in his possession or under his control,
irrespective of whether such information is considered and kept confidential by
and for the Company.                  11.     Cooperation. Mr. Hepfinger agrees
to cooperate fully with the Company in the defense of any claims made by or
against the Company by, among other things, making himself periodically
available to the Company and its representatives, at reasonable times and on
reasonable notice, consistent with Mr. Hepfinger's scheduled professional
responsibilities, to discuss and provide assistance concerning such claims to
the extent that they relate to services performed by him for the Company or its
clients, information known by him, or any alleged act or omission by him. Beyond
this, Mr. Hepfinger will remain fully supportive of the Company in all matters,
including litigation matters. Nothing in this section, however, will be
interpreted to obligate Mr. Hepfinger to violate the law or any legal
obligation. Mr. Hepfinger further agrees to cooperate in authorizing and
processing any documentation needed by the Company for any other
business–related matter and by providing reasonable consulting assistance to his
successor at the Company. The Company will reimburse Mr. Hepfinger for his
reasonable, out-of-pocket expenses associated with such cooperation, including
reasonable travel expenses. All such expenses in excess of $1,000.00, however,
must be approved in advance. All reimbursement payments with respect to expenses
incurred within a particular year shall be made within fifteen (15) days of
receipt from Mr. Hepfinger of evidence of such expenses, and in any event no
later than the end of Mr. Hepfinger's taxable year following the taxable year in
which the expense was incurred. The amount of reimbursable expenses incurred in
one taxable year of Mr. Hepfinger shall not affect the amount of reimbursable
expenses in a different taxable year and such reimbursement shall not be subject
to liquidation of exchange for another benefit.            
     12.     Consultation with Attorney. Mr. Hepfinger acknowledges that he has
been given the opportunity to consider this Agreement for at least twenty-one
(21) days, which is a reasonable period of time, and that he has been advised to
consult with an attorney in relation thereto prior to signing this Agreement,
and that he has in fact consulted with an attorney. Mr. Hepfinger further
acknowledges that he has had a full and fair opportunity to confer with his
attorney, that he has carefully read and fully understands all of the provisions
of the Agreement, and that he has executed it of his own free will, act and deed
without coercion and with knowledge of the nature and consequences thereof. If
Mr. Hepfinger executes this Agreement in less than twenty-one (21) days, he
acknowledges that he has hereby waived his right to the full twenty-one (21) day
period. For a period of seven (7) calendar days following the execution of this
Agreement, Mr. Hepfinger may revoke this Agreement by delivery of a notice
revoking the same within that seven (7) day period (the "Revocation Period") to
Pasquale D. Gentile, Jr., Reed Smith LLP, 225 Fifth Avenue, Pittsburgh, PA
15222. If Mr. Hepfinger does not advise the Company that he revokes this
Agreement within the Revocation Period, the Agreement shall become effective and
be forever enforceable. Mr. Hepfinger understands that if he revokes this
Agreement, he will not receive the consideration set forth in this Agreement,
including the consideration in Section 4. This Agreement shall not become
effective or enforceable until the eighth (8th) day after the date that
Mr. Hepfinger signs the Agreement ("Effective Date").            
     13.     Confidentiality Agreement. Mr. Hepfinger expressly understands and
agrees that, except as required by law, the following shall be kept completely
confidential by him and shall not be revealed to any person or entity: the
existence of this Release; its terms and conditions, including that any sums
were paid to him; and any and all settlement discussions that have occurred
("Confidential Information"). Mr. Hepfinger shall not discuss, disclose, or
reveal any of the Confidential Information directly or indirectly, to any person
or entity other than his spouse, lawyer, or the IRS who (prior to disclosure)
shall likewise agree to maintain this confidentiality. Mr. Hepfinger warrants
that he has not discussed any Confidential Information other than with his
spouse or lawyer. In response to any inquiry concerning Mr. Hepfinger's
cessation of employment, the parties shall only present the matter as that
Mr. Hepfinger has resigned as President and CEO of the Company to pursue other
interests. Mr. Hepfinger agrees that any breach of this confidentiality pledge
by him or anyone with whom he may share Confidential Information, as determined
by a court of law, will enable the Company to recover from Mr. Hepfinger, and
Mr. Hepfinger promises to pay, all payments made to him under this Agreement,
but that his other promises in this Agreement will remain in effect.            
     14.     Employment and References. Mr. Hepfinger agrees that he shall not
apply for or seek employment with the Company now or ever in the future.
Mr. Hepfinger also agrees that the Company will never be obligated to employ
him. The Company will follow its policy regarding job references. All
prospective employers should be referred to the Company's Human Resources
Department.                  15.     Insider Trading Compliance. Until the date
which is ninety (90) days after the Effective Date, Mr. Hepfinger shall be
subject to the insider trading policy of the Company. Among other things, this
means that Mr. Hepfinger shall only sell shares of Company stock during any
applicable Company trading windows. After such ninety (90) day period described
above, Mr. Hepfinger shall no longer be considered an insider under such insider
trading policy and shall be free to buy shares of Company stock or sell his
shares of Company stock without being limited to a trading window, subject only
to applicable law.                  16.     Invalidation of Any Term. If any
term, condition, clause, or provision of this Agreement is determined by a court
of competent jurisdiction to be void or invalid at law, then only that term,
condition, clause, or provision as is determined to be void or invalid shall be
stricken from this Agreement, and this Agreement shall remain in full force and
effect in all other respects at the sole option of the Company.            
     17.     Entire Agreement. The Parties understand, covenant, and agree that
this Agreement constitutes the entire agreement relating to the matters stated
herein, that there are no other agreements, covenants, promises, or arrangements
between Mr. Hepfinger and the Company relating to the matters covered by this
Agreement, that the terms and conditions of this Agreement cancel and supersede
any prior agreements, promises, representations or understandings that may have
existed between Mr. Hepfinger and the Company with respect to all matters
covered by this Agreement, that no other promise or inducement has been offered
to either Party except as set forth herein, and that this Agreement is binding
upon all parties, and their respective heirs, executors, administrators,
successors and assigns. Notwithstanding the foregoing, the Parties expressly
agree and acknowledge that Section 7 of the Existing Employment Agreement shall
remain in full force and effect as modified by Paragraph 1 of this Agreement,
and Mr. Hepfinger's agreement to the provisions contained in the Company's Code
of Business Conduct and Ethics and Code of Ethics for CEO and CFO shall remain
in effect. Any amendment to this Agreement must be in writing and signed by
Mr. Hepfinger and the Company to be effective.                 18.     Governing
Law. This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Pennsylvania, without reference to principles of
conflicts of laws.                 19.     Construction. This Agreement was
negotiated between the Parties and shall not be construed against any party.    
        AGREED:             WEIS MARKETS, INC.             By: /s/ Scott F.
Frost Dated: 09/21/2013 Title:Senior Vice President, Chief Financial Officer and
Treasurer                    /s/ David J. Hepfinger Dated: 09/21/2013 David J.
Hepfinger              




                                                                                                                                    

